DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Drawings
The drawings are accepted.

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein each of the feeds are atomized and dispensed as a mist spray into the combustion barrel,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 7, the recitation of “wherein each of the feeds are atomized and dispensed as a mist spray into the combustion barrel,” as within the context of the 
Claims 2-6 and 8-14 are allowed due to dependency one of claims 1 and 7.
The closest prior art to claim 1 is considered to be Kay GB 160517 in view of Coulthard GB 2226962, and further in view of Ranasinghe US 20030000218.

Re claim 1, Kay teaches a power generation system with surface-less heat energy exchange for efficient heat energy capture and lower pollutant emission, said system comprising: 
a first line (5) feeding an oxygen-rich reactive (p. 3, lines 32-43); 
a second line (6) feeding a hydrogen fuel (p. 3, lines 32-43); 
a vessel (1) containing feed-water (p. 3, lines 60-76); 
a combustion barrel (2) without a bottom wall (p. 3, lines 19-25 and 86-98) submersed into the feed water (in 1) contained in a vessel (1), said combustion barrel (2) configured to receive the feed from each of the first and second lines (5 and 6) and combust a mixture of the two feeds in a pocket (inside 2) formed between an inner top and side walls of the combustion barrel (2) and a top surface of the feed-water (in 1) contained in the vessel (1) (p. 3, lines 60-81); and
said combustion within the pocket (inside 2) yielding a high temperature and pressure combustion product and by-product directly into the feed water of the vessel (p. 3, lines 60-81) (the combustion product and by-product are taught by the combustion of hydrogen fuel as taught on p. 3, lines 34-43, as is commensurate with the 
a steam turbine (p. 1, lines 38-50; p. 3, lines 43-48) configured to receive a resulting steam from the combustion via a line (7, Fig. 1; p. 3, lines 43-48) in communication with the feed-water from the vessel (1), wherein the steam turbine converts the steam into a power source (this is an inherent function of a steam turbine).
The specification does not explicitly define a “power source.”  Under the broadest reasonable interpretation, a “power source” is inclusive of the mechanical power of the steam turbine itself.  This is what a steam turbine does—steam is converted to mechanical power, which is a power source.  Although this claim limitation is not considered to be limited to this mechanical power alone and one having ordinary skill in the art would appreciate that it has considerable and readily understandable breadth, this claim limitation is considered to be inclusive of the mechanical power of the turbine itself.  
Kay fails to teach:  a condenser to receive any remaining steam to form a steam condensate, said condensate fed through a pipe back to the feed-water to replenish the feed-water vessel with pre-warm water.
Coulthard teaches:  a condenser (13 and 15, Fig. 1) to receive any remaining steam (“substantially complete the condensation of the steam,” p. 5, line 25) to form a steam condensate (in 17; p. 5, lines 8-29; the steam exhausted from a turbine), said condensate fed through a pipe (14) back to the feed-water (at 17; p. 5, line 30 – p. 6, line 4) to replenish the feed-water vessel (17) with pre-warm water (p. 6, lines 5-13; p. 7, lines 7-14), for the advantageous result of “the energy loss and loss of efficiency in the overall system, resulting from overcooling of the condensate in the condenser elements 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Kay with “a condenser to receive any remaining steam to form a steam condensate, said condensate fed through a pipe back to the feed-water to replenish the feed-water vessel with pre-warm water” as taught by Coulthard, for the advantageous result of “the energy loss and loss of efficiency in the overall system, resulting from overcooling of the condensate in the condenser elements . . . is avoided” (p. 7, lines 7-14; Abstract).  Although the drawings of Coulthard are directed toward an air-cooled condenser, Coulthard teaches two configurations for providing pre-warm water from a condenser for improving cycle efficiency, depending on whether the condenser is air-cooled or is a conventional surface condenser (p. 2, lines 1-30; p. 4, lines 1-13).
One having ordinary skill in the art would have been motivated to modify Kay with a condenser as taught by Coulthard, because as taught by Ranasinghe, the use of a condenser with a steam turbine provides the advantage of “allow[ing] the steam to expand significantly beyond normal atmospheric pressure and down to pressures that [are] only slightly above an absolute vacuum . . . [which] allows the steam to expand further than in an atmospheric exhaust configuration, extracting more energy from a given mass of steam, thus producing more power and increasing overall steam cycle efficiency” [3].
The limitation “pre-warm water” is not defined in the specification.  However, the concept of recirculating some heat with condensate from a condenser of a steam cycle 
The closest prior art to claim 7 is consider to be Kay GB 160517.
Kay (Fig. 1) teaches a combustion system with surface-less heat energy exchange for efficient heat energy capture and lower pollutant emission, said system comprising:
a first line (5) feeding an oxygen-rich reactive (p. 3, lines 32-43);
a second line (6) feeding a hydrogen fuel (p. 3, lines 32-43); 
a vessel (1) containing feed-water (p. 3, lines 60-76);
a combustion barrel (2) without a bottom wall (p. 3, lines 19-25 and 86-98) submersed into the feed water (in 1) contained in a vessel (1), said combustion barrel (2) configured to receive the feed from each of the first and second lines (5 and 6) and combust a mixture of the two feeds in a pocket (inside 2) formed between an inner top and side walls of the combustion barrel (2) and a top surface of the feed-water (in 1) contained in the vessel (1) (p. 3, lines 60-81); and
said combustion within the pocket (inside 2) yielding a high temperature and pressure combustion product and by-product directly into the feed water of the vessel (p. 3, lines 60-81) (the combustion product and by-product are taught by the combustion of hydrogen fuel as taught on p. 3, lines 34-43, as is commensurate with the 
All rejections and objections are withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5636623 (Fig. 1) teaches a similar apparatus, relevant to claims 1 and 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICKEY H FRANCE/Examiner, Art Unit 3746     


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746  
Thursday, January 27, 2022